Case 15-41279        Doc 56     Filed 02/20/19     Entered 02/20/19 15:16:42          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 41279
         Tarell A White

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/07/2015.

         2) The plan was confirmed on 02/08/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/29/2016, 08/16/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/13/2018.

         5) The case was Dismissed on 08/22/2018.

         6) Number of months from filing to last payment: 32.

         7) Number of months case was pending: 38.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-41279             Doc 56         Filed 02/20/19      Entered 02/20/19 15:16:42                Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $6,710.00
           Less amount refunded to debtor                                  $196.85

 NET RECEIPTS:                                                                                              $6,513.15


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,982.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $274.93
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,256.93

 Attorney fees paid and disclosed by debtor:                           $400.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 AFNI, INC.                                Unsecured         815.00           NA              NA            0.00       0.00
 AFNI, INC.                                Unsecured          69.00           NA              NA            0.00       0.00
 American InfoSource LP                    Unsecured           0.00        932.20          932.20          85.06       0.00
 AT&T Mobility II LLC                      Unsecured      1,181.00       1,931.56        1,931.56        176.25        0.00
 Bank Of America                           Unsecured     13,000.00            NA              NA            0.00       0.00
 CCI Contract Callers, Inc                 Unsecured      1,403.00            NA              NA            0.00       0.00
 Chase Bank                                Unsecured         200.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue     Unsecured      7,000.00       7,627.20        7,627.20        695.98        0.00
 Comcast                                   Unsecured      1,400.00            NA              NA            0.00       0.00
 Commonwealth Edison Company               Unsecured      1,600.00       1,384.40        1,384.40        126.32        0.00
 Convergent Outsourcing Inc                Unsecured         735.00           NA              NA            0.00       0.00
 Convergent Outsourcing Inc                Unsecured         695.00           NA              NA            0.00       0.00
 DirecTV                                   Unsecured         900.00           NA              NA            0.00       0.00
 Dish Network                              Unsecured      1,900.00            NA              NA            0.00       0.00
 Enhanced Recovery                         Unsecured      2,561.00            NA              NA            0.00       0.00
 Enhanced Recovery                         Unsecured      1,992.00            NA              NA            0.00       0.00
 Enhanced Recovery                         Unsecured      1,565.00            NA              NA            0.00       0.00
 Illinois Bell Telephone Company           Unsecured      1,000.00       2,944.27        2,944.27        268.65        0.00
 Illinois Department Of Healthcare And Fam Priority       3,500.00            NA              NA            0.00       0.00
 Nationwide Cassel LLC                     Unsecured     14,589.00       9,906.69        9,906.69        903.96        0.00
 Peoples Gas                               Unsecured      4,726.00            NA              NA            0.00       0.00
 Peoples Gas                               Unsecured      3,053.00            NA              NA            0.00       0.00
 Pinnacle Credit Services                  Unsecured         616.00           NA              NA            0.00       0.00
 PNC Bank                                  Unsecured         400.00           NA              NA            0.00       0.00
 Southwest Credit Systems                  Unsecured         564.00           NA              NA            0.00       0.00
 Stellar Recovery Inc                      Unsecured      1,026.00            NA              NA            0.00       0.00
 T Mobile USA                              Unsecured         900.00           NA              NA            0.00       0.00
 Tasia Heavens                             Priority            0.00           NA              NA            0.00       0.00
 VERIZON WIRELESS                          Unsecured         800.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-41279        Doc 56      Filed 02/20/19     Entered 02/20/19 15:16:42             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $24,726.32          $2,256.22              $0.00


 Disbursements:

         Expenses of Administration                             $4,256.93
         Disbursements to Creditors                             $2,256.22

 TOTAL DISBURSEMENTS :                                                                       $6,513.15


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/20/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
